Title: To George Washington from Robert Morris, 22 June 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance June 22d
                     1782.
                  
                  I do myself the Honor to enclose to your Excellency the Copies of
                     a Letter of the seventeenth Instant from some of the Contractors of the moving
                     Army to me, and of my Answer of this Date—Your Excellency will perceive in
                     their Letter a Doubt whether I will perform my Engagements held up as an
                     Apology should they not perform theirs. They have no Reason to entertain, and
                     less Right to express any such Doubts. When I entered into the Contract I
                     promised payment by forming the Agreement, I think that making new Assurances
                     is extremely unnecessary, and therefore I will not do it. This together with
                     the general Stile of their Letter will account for the Brevity of mine. I am
                     Sir with great Respect, Your Excellency’s most obedient & humble
                     Servant
                  
                     Robt Morris
                     
                  
                Enclosure                                          
                            Sir
                            Fishkill June 17th 1782
                        

                     
                     Mr Sands has returned and informs us that the Notes sent up to
                        pay Mr Phelps for the Beef Contract, he has brought back at your Request to
                        be sent to Rhode Island to be exchanged for Specie and by an Advertisement
                        in their Paper, find the Money already exchanged for Notes, so that we shall
                        be again disappointed in getting the Money for the Beef Contractors which
                        they are much dissatisfied with. General Lincoln has wrote Messrs Phelps
                        & Co. to make use of their utmost Industry, Credit and Influence to
                        keep up the Supply of Beef; but we fear a disappointment as very few Cattle
                        has come in since Mr Edward’s Journey to Philadelphia. The Genl has this Day
                        fixed on West Point as a Magazine for Flour for the moving Army and has
                        informed us the Quantity that will probably be wanted will much exceed our
                        Calculations which was for fourteen thousand Rations pr Day in future. His
                        Excellency requires of us a competent supply—By our Disappointment in not
                        receiving the second Payment at the Time agreed upon and then in Notes which
                        will not answer our Purpose, this has embarrassed us much and it is now
                        wholly out of our Power to lay up such Magazines as the Genl requires. We
                        cannot collect more Flour than is necessary to Supply the Troops from Time
                        to Time. We have made a calculation of the Issues that we shall make in May
                        and June and there will be a Balance due us on the first Day of July 16.000
                        Dollars which if we were certain of receiving in Specie we could purchase
                        Flour and other Articles wanted. The greatest part of the Flour is in the
                        Hands of the State Agent who is now selling it and its going of to New
                        England.
                     The Bearer Colo. Stewart waits upon you to give you every
                        necessary information respecting the Supplies and the uncertainty of
                        obtaining them without punctual Payments and from the information we have
                        had from the Eastern and this State we fear they will not give you any
                        speedy Relief which we know will greatly disappoint you and should it happen
                        that the tardy States prevent you from aiding us, it will be impossible for
                        us to proceed much further—Personal Credit will go but little way—Ours
                        shall be extended as far as it will bear but we deem it Just to inform you
                        in Time that we cannot be answerable for the Consequence of Want in the Army
                        and therefore apprize you of our perilous situation that some other Mode may
                        be adopted before it be too late. We have the honor to be with the greatest
                        Respect Sir Your most obedt humble Sts
                     
                        Comfort Sands & Co.
                        Walter Livingston
                     
                  
                  
                Enclosure
                                    
                     
                        Gentlemen
                        Office of Finance June 22d
                        1782
                     
                     I have received your Letter of the seventeenth Instant, In
                        Answer, I am to require, that you perform the Stipulations contained in your
                        Contract. I send the General a Copy of your Letter, and of this Answer. I am
                        with great Respect Gentlemen Your most obedient and humble Servant
                     
                        Robt Morris
                     
                  
                  
               